NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PHILLIP E. ELLIS and LINDA L. ELLIS,         )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-2299
                                             )
U.S. BANK TRUST, N.A., as Trustee            )
For the LSF8 Master Participation            )
Trust,                                       )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas M. Gallen, Senior Judge.

Jason P. Ramos of Law Offices of Jason P.
Ramos PLLC, Sarasota, for Appellants.

Jonathan L. Blackmore and William S.
Isenberg of Phelan Hallinan Diamond &
Jones, PLLC, Ft. Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.